
	
		I
		112th CONGRESS
		1st Session
		H. R. 1305
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit Members of Congress, including the Delegates
		  and the Resident Commissioner to the Congress, and the President from receiving
		  pay during Government shutdowns.
	
	
		1.Prohibition on pay during
			 government shutdowns
			(a)In
			 generalMembers of Congress
			 and the President shall not receive basic pay for any period in which—
				(1)there is more than
			 a 24-hour lapse in appropriations for any Federal agency or department as a
			 result of a failure to enact a regular appropriations bill or continuing
			 resolution; or
				(2)the Federal
			 Government is unable to make payments or meet obligations because the public
			 debt limit under section 3101 of title 31, United States Code, has been
			 reached.
				(b)Retroactive pay
			 prohibitedNo pay forfeited
			 in accordance with subsection (a) may be paid retroactively.
			(c)Coverage of
			 Delegates and Resident CommissionerFor purposes of this Act, the
			 term Member of Congress includes a Delegate or Resident
			 Commissioner to the Congress.
			
